Citation Nr: 0723976	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  03-00 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disability (TDIU).  

3.  Entitlement to service connection for nosebleeds, to 
include as secondary to service connected migraine headaches.  

4.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide exposure.  

5.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a low back condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to January 
1970 and from February 1991 to June 1991, with service in the 
Air National Guard of West Virginia from April 1973 to 
October 1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2002 and February 2005 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.  The July 2002 
rating decision, in pertinent part, denied service connection 
for PTSD and entitlement to TDIU.  The February 2005 rating 
decision denied service connection for nosebleeds, diabetes 
mellitus type 2 associated with herbicide exposure, and found 
that new and material evidence had not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for degenerative arthritis with chronic low back 
pain.  The veteran expressed disagreement with the February 
2005 rating decision in April 2005.  

The July 2002 rating decision also continued a noncompensable 
evaluation for right ear hearing loss, a 30 percent 
evaluation for migraine headaches, and a 10 percent 
evaluation for bilateral pes planus.  In his December 2002 
Form 9 (substantive appeal) regarding claims for service 
connection for PTSD and entitlement to TDIU, the veteran 
expressed disagreement with the evaluations assigned for 
hearing loss, migraine headaches, and pes planus.  He was 
issued a statement of the case (SOC) regarding these issues 
in October 2006, however, the veteran did not submit a 
substantive appeal on these three issues.  Although the 
issues of entitlement to increased evaluations for right ear 
hearing loss, migraine headaches, and bilateral pes planus 
were listed in the VA Form 646, Statement of Accredited 
Representative in Appealed Case, filed by the veteran's 
representative in February 2007, they have not been certified 
as being on appeal, the RO took no other action to indicate 
they were on appeal, and the representative did not mention 
these issues in his June 2007 presentation to the Board.  The 
Board concludes that these issues are not before it.  

In May 2003 the veteran testified before a Decision Review 
Officer via videoconference (RO hearing).  A transcript of 
that hearing is of record.  

In April 2005 the veteran filed a claim of entitlement to 
non-service connected pension.  This matter has not been 
adjudicated and is referred to the RO for appropriate action.  

In his December 2002 Form 9 the veteran requested a hearing 
before a Veterans Law Judge in Washington D.C.  An April 2007 
letter informed the veteran that his hearing was scheduled 
for July 2007.  However, in a statement received in June 2007 
the veteran indicated that he would not be able to attend the 
scheduled hearing.  His hearing request is deemed withdrawn.  
38 C.F.R. § 20.702(e) (2006).  

In March 2007, subsequent to issuance of the supplemental 
statement of the case (SSOC) the veteran submitted evidence 
pertinent to his claims.  In June 2007, on behalf of the 
veteran, the veteran's representative submitted a waiver of 
RO consideration.  Therefore, the Board will consider this 
evidence in the first instance.  See 38 C.F.R. § 20.1304 
(2006).  

The issues of entitlement to TDIU, entitlement to service 
connection for nosebleeds, to include as secondary to service 
connected migraine headaches, entitlement to service 
connection for diabetes mellitus, to include as secondary to 
herbicide exposure, and whether new and material evidence has 
been submitted sufficient to reopen a claim of entitlement to 
service connection for a low back condition are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran has a current diagnosis of PTSD related to an in-
service stressor that is supported by credible evidence.  


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision, 
further notice or assistance is unnecessary to aid the 
veteran in substantiating his claim for service connection 
for PTSD.  


II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).  

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. 
§ 1154(b); Cohen v. Brown, at 146-47; Zarycki v. Brown, at 
98; 38 C.F.R. § 3.304(f).  

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown at 98.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), it was observed that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service medical records reveal that the veteran was involved 
in a motor vehicle accident in August 1969.  In September 
1969 he presented with interscapular back pain since the rear 
end auto collision one month earlier, and personal problems.  
The impression was back pain secondary to auto accident, with 
psych overlay.  

In September 2001 the veteran submitted a claim in which he 
reported that his job in service in Vietnam was to load bombs 
onto B-52 bombers.  He described several stressful incidents, 
including that he would get very friendly with the crew of 
the B-52 bombers, who would not always come back.  He also 
described an incident where a staff sergeant was killed when 
he was crushed under an aircraft being loaded, and an 
airplane crash in Berkeley Springs, West Virginia, around 
1992, involving an airplane crew that the veteran knew very 
well.  

VA treatment records from November 2001 to January 2007 
include diagnoses of and treatment for PTSD.  In November 
2001 the veteran reported service as an airman first class in 
Vietnam from 1969 to 1970.  He stated that he was at the 
Kadena Air Base in Okinawa, Japan, loading bombs on B-52s and 
transporting and hauling crew to the other planes.  He again 
described numerous stressful incidents, including his good 
friends being loaded onto an aircraft which never returned 
and witnessing the runway at Kadena being blown away by 
mortar attacks from the enemy, with several security police 
dying during this attack.  The veteran also described seeing 
blown away body parts and seeing a plane loaded with bombs 
miss the runway and explode at the other end, resulting in 
one man being severely burned.  The veteran reported that 
seeing such traumatic events made him very anxious and 
scared.  

He went on to describe stressful events during his service in 
the Air National Guard, including seeing a hydraulic line 
bust, crushing a soldier to death in Panama in 1983, and 
traveling on a C-130 plane in 1986.  The day after the 
veteran traveled on this plane, it crashed, and all of the 
crew died.  

On mental status examination the veteran's speech was normal 
and mood was anxious and depressed.  Thought flow was normal, 
and thought content revealed anxiety and depression.  There 
was no suicidal or homicidal ideation or psychosis.  Short-
term memory was decreased and remote memory was fair.  
Impulse control and judgment were fair, and insight was 
intact.  The impression was PTSD, chronic (based on history), 
and a Global Assessment of Functioning (GAF) score of 50 was 
assigned.  

In his December 2002 Form 9 (substantive appeal) the veteran 
stated that if the incidents he had described in his original 
claim for service connection could not be verified, then the 
truck accident in which he was injured in Okinawa in 1969 
should be his stressor.  He described this accident as very 
traumatic.  

At his May 2003 RO hearing the veteran described his 
stressors, including the in-service motor vehicle accident.  
He reported that he was driving in a convoy to Nha Ah when 
the truck behind him lost its brakes and pushed him into 
another vehicle.  The veteran was thrown against the 
windshield and hit his head on the back glass.  He was put in 
the hospital for a week following this accident.  The veteran 
also again described as stressful getting to know the crews 
of the B-52s on which he loaded bombs, and then those crews 
not always coming back.  He reiterated the stressors in 
Panama and West Virginia as described in November 2001.  

At VA examination in July 2003 the veteran described 
stressful incidents including seeing a man burned behind an 
airplane engine of a B-52, a crew he knew took off for a 
mission in Vietnam and never returned, and seeing a man shot 
in the stomach and another man's leg blown off while 
"messing with a grenade."  The veteran described being in a 
convoy to put trucks on a ship to go for Vietnam when someone 
behind him lost his brakes and pushed his vehicle into 
another vehicle, resulting in his suffering a concussion and 
a head injury.  

He further described a man on guard duty with him being shot 
in the leg by a sniper, and the south end of the runway at 
Bien Hoa coming under attack and being blown away, injuring a 
couple of guards.  He reiterated the stressful events 
witnessed in Panama and West Virginia during his Air National 
Guard service.  

The examiner noted that the veteran's symptoms of PTSD 
included memories of the war frequently being on his mind, 
which he apparently relived very vividly, with dreams about 
himself in service and the service events 3 to 4 times a 
week.  The veteran also experienced flashbacks and was 
routinely distressed when thinking or talking about service 
events.  On examination the veteran was very nervous, rubbing 
his hands.  He also had avoidance symptoms, avoiding thoughts 
or actions concerning the war.  Constricted affect was 
prominent and his feelings were overwhelming and negative and 
angry.  

The veteran reported feeling down and depressed on and off, 
but denied any suicidal ideations.  He felt estranged from 
others and had poor sleep and difficulty concentrating.  The 
veteran was somewhat hypervigilant and had an accentuated 
startle response.  He was not active in any clubs or 
organizations and did not have any specific hobbies.  

On mental status examination the veteran was alert, co-
operative, and appropriate.  He was somewhat nervous and 
anxious, with no motor agitation or retardation.  Speech was 
clear and coherent, both recent and remote memory appeared 
intact, and concentration was OK.  Mood was somewhat anxious 
and mildly depressed.  There was no active suicidal or 
homicidal ideation or psychosis and he denied any auditory 
hallucinations or delusions.  Judgment and insight were fair.  
The Axis I diagnosis was PTSD.  On Axis IV, describing 
psychosocial and environmental problems, the examiner noted 
memories of the service events.  The examiner assigned a 
current GAF score of around 50-55.

In a September 2005 statement the veteran reiterated that he 
was in a truck accident in Okinawa.  

VA treatment records from July 2001 to January 2007 reflect 
ongoing follow-up treatment for PTSD.  In June 2003 the 
veteran reported that a motor vehicle accident four days 
earlier brought back memories, and that he had been feeling 
anxious since then, with disturbed sleep and nightmares and 
dreams of the accident that occurred on the Air Base.  On 
examination the veteran was anxious and mildly depressed.  In 
September 2003 he reported that his wife had been in a motor 
vehicle accident in June and that he had felt anxious since 
then.  He was anxious on examination.  At treatment in May 
2004 he stated that his nephew was in an accident which 
brought back memories of his trauma.  On examination he was 
anxious and mildly depressed.  

In February 2005 the veteran said a family member had been 
killed in an accident, which brought back memories.  He was 
again anxious on examination.  At treatment in September 2005 
he reported that he saw himself in dreams at the Kadena Air 
Base, seeing an exploding plane and the convoy accident.  On 
examination he was alert and oriented times three with 
appropriate affect and mildly depressed mood.  

In March 2007 the veteran submitted VA Form 21-0781, 
Statement in Support of Claim for Service Connection for 
PTSD, in which he again listed his stressors.  He 
specifically reported that his stressor occurred in September 
1969 at Kadena Air Base in Okinawa, and described the convoy 
motor vehicle accident.  He also described stressors of 
seeing a man killed in a hoister in Panama and seeing the 
runway blown away in Okinawa.  

Based on the foregoing, the first element of the successful 
service connection claim has been satisfied, as the July 2003 
VA examination included a diagnosis of PTSD.  Further, the VA 
treatment reports include diagnoses of, and follow-up 
treatment for, PTSD.  Most recently, a January 2007 VA 
treatment report includes an Axis I diangois of PTSD.  

Regarding the second element of the service connection claim, 
the veteran's reported stressor of his in-service convoy 
motor vehicle accident was listed as a stressor at his July 
2003 VA examination, and the Axis I diagnosis was PTSD and 
the examiner's finding on Axis IV was memories of service 
events, which would include this accident, thus suggesting a 
link between the diagnosis of PTSD and the in-service motor 
vehicle accident.  

Thus, even though the veteran did not list the motor vehicle 
accident as a stressful event in his initial claim for 
service connection, and did not report such stressor at VA 
treatment in November 2001, the Board finds that, in light of 
the VA examiner's diagnosis of PTSD, which appears to be at 
least in part attributed to the stressor of the motor vehicle 
accident, the evidence is at least in equipoise regarding a 
nexus between current PTSD and the in-service motor vehicle 
accident.  

Resolving all doubt in favor of the veteran, the Board finds 
that the second element of the service connection claim is 
satisfied.  This conclusion is bolstered by the VA follow-up 
treatment for PTSD which includes several references to motor 
vehicle accidents causing the veteran to remember or have 
dreams regarding this stressful event.  

In regard to credible supporting evidence that the claimed 
in-service stressor occurred, the veteran's Form DD 214 
reflects that he was awarded the National Defense Service 
Medal and the Air Force Medal.  His specialty title was 
Vehicle Operator.  These awards and specialty do not 
demonstrate combat nor is there any indication that he served 
in Vietnam. 


Although the veteran has reported service in Vietnam in 1969 
and 1970, the certificate of discharge from this period shows 
that he had only five months of foreign service, and there 
are no indications that he served in Vietnam.  His report of 
combat in Bien Hoa is patently incredible.

The veteran's reports of seeing combat while stationed at an 
Air Base in Japan during the Vietnam War are similarly 
incredible.  The Board must take judicial notice of the fact 
that the Kadena Air Base is more than 1,500 miles from the 
location of the Vietnam War, and there is no history of that 
base being attacked during the Vietnam conflict.

The absence of any evidence in the service personnel records 
supporting participation in combat, weigh against a finding 
that the veteran participated in combat.

Consequently, there must be credible supporting evidence of 
record that the alleged stressor actually occurred in order 
to warrant service connection.  The veteran has described 
numerous stressors, however, his lay testimony, is 
insufficient to establish service connection.  See Cohen at 
147.  

The veteran's service medical records verify that he was 
involved in an automobile accident in August 1969, for which 
he received treatment at Kadena Air Base in Okinawa.  He was 
reportedly in a government vehicle that was rear ended.  

Although some details of this incident differ from the 
veteran's report, e.g., he was reportedly not in a truck and 
there is no evidence of a head injury; the Court has held 
that stressors need not be confirmed in every detail.  
Pentecost v. Principi, 16 Vet App 124 (2002).  Thus, there is 
credible supporting evidence of a stressor that has been 
attributed to the current PTSD.   

There is a medical diagnosis of PTSD, credible supporting 
evidence of at least one of the claimed stressors, and the 
evidence is at least in equipoise regarding a nexus between 
current PTSD and that stressor.  After resolving any 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for PTSD is warranted.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is granted.  



REMAND

As discussed above, a February 2005 rating decision denied 
service connection for nosebleeds, to include as secondary to 
migraine headaches, and diabetes mellitus, to include as 
secondary to herbicide exposure, and found that no new and 
material evidence had been submitted sufficient to reopen a 
claim of entitlement to service connection for a low back 
condition.  In a statement received in April 2005 the veteran 
expressed disagreement with this rating decision, stating 
that he felt his claim had not been investigated enough to 
make a decision to turn down his claim, adding that he felt 
something had been overlooked in his report, and asking that 
VA take another look at his records.  Handwritten on this 
statement is "NOD."  

By filing an NOD, the veteran has initiated appellate review 
of the issues of service connection for nosebleeds and 
diabetes mellitus and whether new and material evidence has 
been submitted sufficient to reopen his claim of entitlement 
to service connection for a low back condition.  Now that 
appellate review has been initiated, the next step in the 
appellate process is for the agency of original jurisdiction 
to issue a statement of the case (SOC).  Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999).  38 C.F.R. §§ 19.26, 19.29 
(2006).  The Board emphasizes, however, that to obtain 
appellate review of any issue not currently on appeal, the 
appeal must be perfected by submission of a timely 
substantive appeal after a statement of the case (unless that 
requirement is waived).  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202 (2006).  

In view of the Board's decision granting service connection 
for PTSD, it is necessary for the agency of original 
jurisdiction (AOJ) to determine the percentage evaluation for 
that disability.  This determination might impact the issue 
of entitlement to TDIU.  Further, the claims of entitlement 
to service connection for nosebleeds and diabetes mellitus as 
well as whether new and material evidence has been submitted 
sufficient to reopen the claim for service connection for a 
low back condition may also impact the claim for TDIU.  
Because these claims might potentially affect the TDIU claim, 
these claims are inextricably intertwined, and a Board 
decision on the TDIU claim at this time would be premature.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

In a September 2000 decision, the veteran was awarded Social 
Security Disability Insurance Benefits and Supplemental 
Security Income based on cardiac pathology and back pain.  VA 
is required to obtain the SSA records prior to deciding the 
veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (pursuant to duty to assist, VA must seek to obtain 
all pertinent records, including SSA records, of which it is 
put on notice); Dixon v. Gober, 14 Vet. App. 168, 171 (2000); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  

As the veteran's Social Security records have not previously 
been associated with the claims file and may be pertinent to 
the claim for TDIU, these records should be requested.  

The record includes several statements from physicians 
regarding the veteran's unemployability.  Most recently, in a 
June 2007 statement, the veteran's physician stated that due 
to multiple unspecified medical problems, several of which 
could not be completely resolved, the veteran was 
indefinitely and totally disabled from seeking any kind of 
meaningful job to support his family.  

The Court has held that in the case of a claim for TDIU, the 
duty to assist requires that VA obtain an examination which 
includes an opinion on what effect the veteran's service 
connected disability has on his ability to work.  38 U.S.C.A. 
§ 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 
38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  The veteran 
has not been afforded such an examination, and the Board 
finds that one is necessary to obtain a medical opinion which 
clearly addresses the question of whether the veteran's 
service connected disabilities alone render him unable to 
secure and follow a substantially gainful occupation, 
consistent with this education and experience.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case (SOC) 
addressing the issues of entitlement to 
service connection for nosebleeds and 
diabetes mellitus and whether new and 
material evidence has been submitted 
sufficient to reopen a claim of 
entitlement to service connection for a 
low back condition.  These issues should 
be returned to the Board for further 
consideration only if the veteran 
perfects the appeal by submitting a 
sufficient substantive appeal.  

2.  Obtain from the Social Security 
Administration all records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  

3.  Schedule the veteran for an 
examination to determine the impact of 
the service connected disabilities on his 
ability to maintain gainful employment.  
The claims folder must be made available 
and be reviewed by the examiner.  The 
examiner is asked to acknowledge such 
review in the examination report or in an 
addendum.  

The examiner should opine as to whether 
the veteran's service connected 
disabilities preclude employment 
consistent with his education and 
occupational experience.  The examiner 
should provide a rationale for the 
opinion.  

4.  Then, after a disability rating for 
service connected PTSD has been set, 
readjudicate the claim for TDIU, 
including if the veteran does not meet 
the percentage requirements of 38 C.F.R. 
§ 4.16(a), determine whether referral for 
extraschedular consideration is 
warranted. 

If the claim remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


